DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the associated raw foot pressure values" in line 6 on page 39, Claim 2 recites “the associated sub-time window” in line 5, “the associated raw 3-axis gyroscope values” in line 12, “the associated determined trajectory parameters” in line 18, in Claim 3, the limitation “the associated pair of consecutive identified sub-time windows” in line 15, in Claim 6, the limitation “the associated raw foot pressure values” last line on page 44, in Claim 7, the limitation “the associated sub-time window,” in line 5, the limitation “the associated raw 3-axis gyroscope values,” in line 11, the limitation “the associated determined trajectory parameters,” in line 17, in Claim 8, the limitation “the associated pair of consecutive identified sub-time windows” in line 15, in Claim 11, the limitation “the associated raw foot pressure values” in line 4 on page 50, in Claim 12, the limitation “the associated sub-time window” in line 6, the limitation “the associated raw 3-axis gyroscope values in line 12, in Claim 13, the limitation “the associated pair of consecutive identified sub-time windows” in line 16-17.  There is 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 11 (as an example), we recognize that the limitations “calculate drift-free plantar pressure parameters for gait monitoring, extract each group of the raw data samples falling within a predefined time window w as a raw sub-data sample, wherein the raw sub-data sample comprises the raw foot pressure values, the raw 3-axis accelerometer values, the raw 3-axis gyroscope values, and the associated timestamp t, identify time windows (m1, m2, Ms..., Mn) within each of the predefined time window w based on a predefined sub-time window duration d, wherein the raw sub-data sample within each of the sub-time windows comprises the raw 3-axis accelerometer values and the raw 3-axis gyroscope values with the associated timestamp t, determining a list of pairs of consecutive identified sub-time windows that represent a true stride, based on trajectory parameters associated with corresponding raw sub-data samples in the pairs of the list, wherein the trajectory parameters comprise a trajectory length, a trajectory height and a trajectory foot roll, obtaining a static pressure value for each raw foot pressure value acquired by each piezoelectric sensor of the plurality of piezoelectric sensors, each of the raw foot pressure value being comprised in the raw data samples falling within each predefined time window w, by integrating the associated raw foot pressure values, extracting a data sample number having a minimum static pressure value present ij) for each raw foot pressure value of each piezoelectric sensor of the plurality of piezoelectric sensors, comprised in the raw data samples falling within each predefined time window w, by using a Linear Temporal Cumulated Error Model (LiTCEM) correction method on associated static pressure values comprised between each pair of consecutive data sample numbers; and calculating drift-free plantar pressure parameters in terms of a drift-free Vertical Ground Reaction Force (VGAF) and a 2-dimensional Centre of Pressure (CoP) location for each data sample number falling within each predefined time window w” are abstract ideas as they are directed to combination of human evaluation and usage of mathematical concept.  Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “acquiring raw data samples continuously, by one or more hardware processors, using a plurality of piezoelectric sensors and a 6-Degree Of Freedom (DOF) Inertial Measurement Unit (IMU), at a predefined sampling rate, wherein each of the acquired raw data samples is identified by a data sample number and comprises raw foot pressure values acquired from the plurality of piezoelectric sensors, raw 3-axis accelerometer values and raw 3-axis gyroscope values acquired from the 6-Degree Of Freedom (DOF) Inertial Measurement Unit (IMU), and an associated timestamp t”, but said limitations are merely directed to 
         In Step 2B, the claims additionally recite “acquiring raw data samples continuously, by one or more hardware processors, using a plurality of piezoelectric sensors and a 6-Degree Of Freedom (DOF) Inertial Measurement Unit (IMU), at a predefined sampling rate, wherein each of the acquired raw data samples is identified by a data sample number and comprises raw foot pressure values acquired from the plurality of piezoelectric sensors, raw 3-axis accelerometer values and raw 3-axis gyroscope values acquired from the 6-Degree Of Freedom (DOF) Inertial Measurement Unit (IMU), and an associated timestamp t,” but said limitations are merely directed data collection activity, recited at high level of generality, that are well-understood, routine and conventional. As such, the claims do not recite additional elements that would amount to significantly more than the abstract idea.
In Summary, the claims 1-18 recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rice et al., US-PGPUB 2013/0213147, “Footwear having sensor system”
Giedwoyn et al., US-PGPUB 2014/0222173, “System and method for analyzing athletic activity”
Pan et al., US-PGPUB 2014/0330171, “Method and device for monitoring postural and movement balance for fall prevention”
Lieberman et al., US-PGPUB 2009/0137933, “Methods and systems for sensing equilibrium,” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HYUN D PARK/Primary Examiner, Art Unit 2865